Title: Richard Flower to Thomas Jefferson, 28 March 1817
From: Flower, Richard
To: Jefferson, Thomas


          
            Dear Sir
            Mar. 28–1817 Marden near Hertford
          
          The Familiarity of this address you will readily excuse as you are aware that without personal acquaintce  one can esteem in the highest degree from a knowledge of Character Talent & virtues. and altho distance has prevented any personal Interview with you I assure you of my high esteem for you,  from an intimate knowledge of your Character as president your public Speeches to Congress and many epistles of a more private Nature wh have fallen into my hands but what has made you really dear to me is the hospitality and kindness you have shewn my amiable & much esteem’d Son for wh you will accept my most sincere thanks—
          In my last Letter receiv’d from him he informs me he has purchased an Estate of about 750 Acres of Land in the western part of Virginia and it is natural that I should feel deeply interested in his Welfare not only on Account of my affection for him. but on Account of the consequences of his well being wh will draw in his Train numbers of farmers as settlers also Labourers of the most industrious Class, who are unhappily become of little Value to the Government under wh they live and are become sensible of their Situation in this respect, and ready to a considerable extent to rely on the report my son gives of America—
          It is also stated in his last Letter that he intended sailing  for England in the middle of April wh I hope has been prevented by Letters dispatchd to him by various persons informing him of Mr Birkbeck & a party of Friends coming out to him immediately and praying him to stay till they arrived—If it should happen that my Son should have saild from America before he has  seen Mr Birkbeck you will confer a great obligation on me if you will inform Mr Birkbeck of the situation of his purchase and if it could in any way be of any advantage to Mr B— as a temporary Residence for himself or any of their party. it will give both him & myself great pleasure—Mr Birkbeck has brought out with him a most valuable Cargo of Intellect information industry & Virtue—and are a good specimen of the Circle of an extensive acquaintance, who are tremblingly alive to the Calamities wh await their Country and looking towards America as an assylum from the troubles occasion’d by an overwhelming Taxation & severe oppression its constant Attendant—It is far from my Intention to be drawn into any thing like an Essay on of our political Situation but to thank you most sincerely for your Favours shewn to my Son and assure you nothing would give me greater pleasure than having an opportunity of making some  grateful Return—
          
            I remain Yours respectfully
            Richard Flower
          
        